Citation Nr: 0205222	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-20 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of private medical treatment rendered 
beginning February 21, 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This appeal arises from an adverse action from the Department 
of Veterans Affairs Medical Center in Bay Pines, Florida 
(hereinafter AOJ).  This case was remanded in March 1999 and 
October 2000 for further development.  The case has been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
payment or reimbursement of medical expenses incurred as a 
result of private medical treatment rendered beginning 
February 21, 1997 has been obtained.

2.  On February 21, 1997, the veteran was transported, from a 
VA clinic, via ambulance paid for by a VA outpatient clinic, 
to a private hospital for treatment for heart complaints.

3.  The current evidentiary record does not indicate that 
authorization was obtained from VA to receive the private 
hospital treatment at VA expense.  The veteran contacted the 
VA more than 72 hours after admission at the private 
hospital.

4.  As of February 21, 1997, the veteran had no service 
connected disabilities.


CONCLUSION OF LAW

Entitlement to payment or reimbursement by VA for 
unauthorized medical expenses incurred in connection with 
hospital care at a private facility beginning on February 21, 
1997 is not established.  38 U.S.C.A. §§ 1703, 1728, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 17.54, 17.120 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to payment or reimbursement of 
medical expenses incurred as a result of private medical 
treatment rendered beginning February 21, 1997.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to this issue to extent that the 
provisions apply.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information needed 
and a statement of the case with supplements thereto sent to 
the veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  The veteran has been notified 
as to evidence and information necessary to substantiate the 
claim.  

As part of this, letters were sent from the AOJ to the 
veteran requesting information for development purposes in 
August 1999, November 1999, and March 2001.

By rating decision in August 1990, entitlement to non service 
connected pension was granted.  The veteran is not service 
connected for any disability.

The veteran contends that on February 21, 1997, he went to a 
VA outpatient clinic complaining of dizziness, chest pains, 
and upset stomach.  He was seen by a doctor who told him that 
his situation was an emergency and he needed to go to a 
hospital for congestive heart failure.  He was sent via 
ambulance to a private hospital.  The VA doctor did an 
admission request over the phone with the private hospital.  
The veteran had been previously treated at the VA outpatient 
clinic for congestive heart failure.  He went to the private 
hospital and was treated there.  He contends that the actions 
of the VA outpatient clinic constituted authorization for 
treatment at the private hospital.

Treatment records from the private hospital from February 21, 
1997 to February 24, 1997, show the veteran presented to the 
emergency department because he was having chest pain, 
retrosternal, radiating to the left arm, and shortness of 
breath.  The veteran reported that he was seen at the VA 
clinic and was transferred immediately the hospital because 
of unstable angina.  The veteran had a history of heart 
related disability and treatment at VA clinics.  

A notification of admission to private hospital report of 
contact dated February 25, 1997 shows that on that date 
veteran reported admission at a private hospital on February 
21, 1997 at 20:57.

Treatment records from the VA outpatient clinic show the 
veteran was treated for various disabilities from February 
1996 to March 1997.  There is no showing of treatment on 
February 21, 1997.  A report of contact from the VA 
outpatient clinic includes that there were no medical records 
for the veteran for February 21, 1997 and he was not 
scheduled for an appointment nor was he registered in the 
walk in clinic that day.

A report of contact from the VA outpatient clinic from June 
1999 indicates that there was nothing in the file for the 
veteran for February 21, 1997.  A few days later in June 1999 
it was reported that an authority and invoice for travel by 
ambulance or other hired vehicle showed that the VA 
outpatient clinic did transport the veteran to the private 
hospital on February 21, 1997.

In a letter to the RO in March 2001, the Administrative 
Officer of the VA outpatient clinic reported that that clinic 
did not have an emergency room or emergency area.  Any 
emergency is sent to the private hospital [where the veteran 
was treated].  A review of the veteran's medical records 
found no medical entry for February 21, 1997.  Additionally 
the outpatient clinic's records do not reflect that the 
veteran had an appointment that date or that he was seen and 
referred to the private hospital.  

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed: (1) whether the services for which payment 
is sought were authorized by VA, see 38 U.S.C.A. § 1703(a) 
and 38 C.F.R. §  17.54, and (2) whether the claimant is 
entitled to payment or reimbursement for services not 
previously authorized, see 38 U.S.C.A. § 1728(a) and 
38 C.F.R. § 17.120.

Thus, initially, the Board must make a determination as to 
whether the VA gave prior authorization for the non-VA 
medical care under 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. § 17.54 (2001).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 6 Vet. App. 555 (1994).

Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has total and permanent 
service-connected disability, or for certain disabilities of 
a veteran participating in a VA rehabilitation program.  38 
U.S.C.A. § 1703; 38 C.F.R. § 17.52(a) (2001).  Contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a veteran 
receiving medical services in a VA facility.  38 C.F.R. § 
17.52(b)(3).  However, to meet this criterion, the veteran 
must be receiving treatment in a VA facility at the time of 
the emergency.  Prior VA treatment of a disorder or a 
telephone call in an attempt to seek VA treatment does not 
meet this criterion.  See Zimick v. West, 11 Vet. App. 45, 
51-52 (1998).  In the case of an emergency that existed at 
the time of admission, an authorization may be deemed a prior 
authorization if an application is made to the VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, the evidence shows that the veteran's treatment 
at the private facility was not authorized by the VA.  There 
is no record from the VA outpatient clinic showing that the 
veteran was seen on that day.  The private hospital treatment 
records, while showing that the veteran reported being 
referred by the VA outpatient clinic make no reference to 
authorization for payment for treatment.  While the VA 
outpatient clinic provided an ambulance to transport the 
veteran to the private hospital, this does not show 
authorization for payment for private hospital treatment.  
Further, while the VA outpatient clinic reported that they 
send emergencies to the private hospital and the veteran 
reported that the doctor at the VA outpatient clinic told him 
to go to the private hospital due to the emergency situation, 
this does not qualify as authorization.  See Smith (Thomas) 
v. Derwinski, 2 Vet. App. 378 (1992).

Finally, the veteran contacted the VA more than 72 hours 
after admission at the private hospital.

Thus, in the present case, based on the evidence currently of 
record, it does not appear that the necessary prior 
authorization was obtained from VA.  Under such 
circumstances, the following regulation is controlling:

§ 17.120 Payment or reimbursement of the 
expenses of hospital care and other 
medical services not previously 
authorized.
To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances:
(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:  
(1) For an adjudicated service- connected 
disability;  (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability;  (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United State, the District of Columbia, 
and the Commonwealth of Puerto Rico);  
(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in Sec. 
17.48(j); and
(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements 
would have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).  
In the present case, the evidence does not establish, nor is 
it even contended, that the veteran satisfies any of the 
requirements enumerated above under paragraph (a), as at the 
time of the unauthorized hospital care at issue, the veteran 
was not service-connected for any disability.  Under these 
circumstances, the veteran's claim is legally insufficient.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.


ORDER

The appeal is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

